JOHNSEN, Circuit Judge.
This case involves the same controlling questions as Harrison v. Terminal Railroad Association of St. Louis, 8 Cir., 126 F.2d 421, this day decided. The facts are fully set forth in the opinion of the trial court, reported in D.C., 36 F.Supp. 434. The judgment, denying a recovery for alleged unpaid minimum wages under the Fair Labor Standards Act of 1938, 29 U.S.C.A. § 201 et seq., is affirmed on the authority of Williams v. Jacksonville Terminal Co. (Pickett v. Union Terminal Co.), 62 S.Ct. 659, 86 L. Ed. _, decided by the Supreme Court on March 2, 1942.
Affirmed.